Case 1:19-mj-03949-EGT Document 20 Entered on FLSD Docket 01/25/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-MJ-03949-EGT

  UNITED STATES OF AMERICA


  vs.


  EMRAAN ALI,
      a/k/a “Abu Jihad TNT,”

        Defendant.
  _______________________________/

                            JOINT MOTION TO CONTINUE
                      PRELIMINARY HEARING AND ARRAIGNMENT

         The United States and the defendant, Emraan Ali, jointly move to continue the preliminary

  hearing and arraignment until to February 26, 2021 and state the following in support of said

  motion:

         1.     Due to the limited availability of grand juries caused by the Covid-19 pandemic

  and the resulting backlog of cases, the government is unable to seek an indictment by the

  previously set arraignment date, February 2, 2021.

         2.     Chief Judge Moore has ordered that “[a]ll grand jury sessions in the Southern

  District of Florida are continued until November 16, 2020.” Administrative Order 2020-76,

  Seventh Order Concerning Jury Trials and Other Proceedings. The Chief Judge has ordered that

  the period of continuance during this time shall be excluded under the Speedy Trial Act. An

  additional significant delay beyond the November 16, 2020 date is expected because of the

  extensive backlog of cases and limited grand jury capacity.




                                                  1
Case 1:19-mj-03949-EGT Document 20 Entered on FLSD Docket 01/25/2021 Page 2 of 2



         3.      The defendant, through counsel, acknowledges that the defendant waives his right

  to a preliminary hearing though February 26, 2021.

         4.      Accordingly, due to the ongoing pandemic and in light of the Chief Judge’s Order

  and the government’s limited ability to present the case to a grand jury, the parties request that the

  preliminary hearing and arraignment be continued until February 26, 2021.

                                         Respectfully submitted,

        ARIANA FAJARDO ORSHAN
        UNITED STATES ATTORNEY

  By:   s/ Ricardo A. Del Toro                          s/ Daniel L. Ecarius
        Ricardo A. Del Toro                             Daniel L. Ecarius
        Assistant United States Attorney                Assistant Federal Public Defender
        FL. Bar No. 957585                              Florida Bar No. 719765
        U.S. Attorney’s Office                          150 W. Flagler Street, Suite 1700
        99 Northeast 4th Street                         Miami, FL 33l30-155
        Miami, Florida 33132-2111                       Telephone: (305) 530-7000
        Tel: (305) 961-9182                             E-mail: daniel_ecarius@fd.org
        Ricardo.del.toro@usdoj.gov




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk

  of the Court, and served a copy upon all counsel of record, using CM/ECF.



                                                    s/ Ricardo A. Del Toro
                                                    RICARDO A. DEL TORO
                                                    Assistant United States Attorney




                                                    2
